Citation Nr: 1614482	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from December 1942 to May 1946, including service in the Asia-Pacific theatre from January 1945 to April 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the above claim. 

In August 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay and is aware that this case was remanded in August 2010; it is necessary to consider the Veteran's request for a rescheduled VA examination and ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.

Resultant to the Board's August 2010 remand, the AOJ scheduled the Veteran for VA examinations in January 2014 and again in April 2014.  It appears that the Veteran did not appear for either examination. In a November 2015 statement, the Veteran's son wrote that the Veteran had been scheduled for a VA examination in October 2015, and that he had been recently hospitalized and was not feeling well enough to appear.  The Veteran's son asserted that he requested that the Veteran be rescheduled for a VA examination in November or December 2015, however, he was told that October 2015 was the only opportunity to be examined.  The Veteran's son reported that his spouse attempted again to reschedule the examination via a telephone call and his request was recorded by an automated service.  The Veteran's son requested that the Veteran be scheduled for a VA examination in February or March 2016.  It does not appear that the AOJ has considered the Veteran's request to be rescheduled for a VA examination.  The Board finds that good cause has been shown to reschedule the Veteran for a VA examination and on remand; the AOJ should so schedule the Veteran.

The Veteran has not identified the source of any relevant VA or private treatment records in support of his claim.  To date, there are no psychiatric treatment records associated with the claims file.  On remand, the AOJ should provide the Veteran a final opportunity to supplement the record with any relevant treatment records as to his claimed acquired psychiatric disorder, or authorize VA to obtain such on his behalf. 

As the Board discussed at length in its August 2010 remand, the Veteran contends that he has an acquired psychiatric disorder as a result of several incidents that occurred during his service in the Asia-Pacific theatre in 1945.  Specifically, over the course of the appeal, he reported that, when he arrived in the Asia-Pacific theatre (i.e., in January 1945) and was serving with the 3198th Signal Service Battalion, he was fearful of the Japanese troops and head hunters in the surrounding jungle, as well as the jungle wildlife (i.e., rats, leeches, and Bengal tigers), as his only protection/shelter at night was a tent.  Additionally, the Veteran reported that, while still serving with the 3198th Signal Service Battalion in June 1945, his unit was forced to evacuate a hut that they were occupying in Bhama, Burma, once they determined that a booby trap had been set underneath the hut.  In this regard, the Veteran indicated that, while the booby trap had malfunctioned and no one was injured, after this incident he became fearful of further booby traps and began having difficulty sleeping and recurrent nightmares.  The Veteran also reported that, in August 1945, while assigned to the Chinese Army, he and several other service members were flying a C-46 plane from Kunming, China, to Calcutta, West Bengal India, when one of the plane's engines failed.  Apparently the pilot instructed everyone onboard to put their parachutes on in order to evacuate the plane; however, they then discovered that there was only one parachute onboard, such that all of the men had to stay on the plane and ride it out.  In this regard, the Veteran reported that the plane landed safely, but that he now thinks about this incident every time that he flies and continues to have nightmares about this event.  

Additionally, the Veteran reported that, in September 1945, while serving with the 3198th Signal Service Battalion, he and 40 other service-members were sent to Nanking, China, to assist with the Japanese surrender.  In this regard, the Veteran indicated that he was fearful of the Japanese forces, reporting that his unit was outnumbered by such forces and that they had been ordered not to go outside without rifles.  Finally, the Veteran reported that, a week before leaving the Asia-Pacific theatre (i.e., in April 1946), he and several other members of his unit had their uniforms cleaned locally in Shanghai, China, and that after putting their uniforms back on, all of the men broke out in a burning rash, resulting in himself and nine other soldiers being hospitalized for treatment.  According to the Veteran, the cleaners had mistakenly washed the clothes in aviation gas, which resulted in a rash that felt like his skin was on fire.  In this regard, the Veteran reported that he is thankful that this was the only time that he was hospitalized during service, but that he still had nightmares about his skin burning from the rash. 

The Board, noting the AOJ's February 2009 Memorandum indicating that there was a lack of information required to corroborate the Veteran's claimed in-service stressors and an internal response from the National Personnel Records Center (NPRC), dated in December 2008, that the Veteran's records were unavailable as such were destroyed in a fire, directed the AOJ to seek verification from the Joint Services Records Research Center (JSRRC) as to the Veteran's claimed in-service stressors.  The Board found, noting that the Veteran provided the approximate dates and locations of his claimed in-service stressors, as well as his unit of assignment at those times; that the claimed in-service stressors described by the Veteran could be verifiable insofar as they may be documented events. 

The Board specifically noted such claimed in-service stressors that may be verifiable as the events related to being forced to evacuate his residence upon discovery of a malfunctioning booby trap in Bhama, Burma, in June 1945; the failure of a plane engine on a trip from Kunming, China, to Calcutta, West Bengal India, in August 1945; the deployment of over 40 service-members to assist with the Japanese surrender in Nanking, China, in September 1945; and the hospitalization of ten service-members in April 1946 in Shanghai, China, as the result of a skin rash. 

In January 2010, February 2010, and on two occasions in August 2015, the JSRRC responded to the AOJ's requests for verification of the Veteran's claimed in-service stressors cited above that they were unable to verify such. 

The Board, in its August 2010 remand, also noted the amended regulation, 38 C.F.R. § 3.304(f)(3) (2015), and the Veteran's claimed in-service stressors related to fearing hostile military or terrorist activity during service insofar as he feared further booby traps set by Japanese troops, attacks by head hunters and Japanese soldiers that were hiding in the jungle, and the Japanese troops in Nanking during their surrender in September 1945 and directed the AOJ to consider the amended regulation in the adjudication of the Veteran's claim.  As the Veteran did not undergo a VA examination, no examiner was asked to opine as to whether any acquired psychiatric disorder found present was related to any incident of service, considering the amended regulations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Inform the Veteran that there are no relevant VA ore private treatment records as to his claimed acquired psychiatric disorder associated with the claims file.  Request that he identity the provider of any such relevant treatment records.  Advise him that he may supplement the record with updated relevant private treatment records or request VA's assistance in doing so.  Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Obtain and associate with his claims file any noted VA treatment records and any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Thereafter, schedule the Veteran for a VA psychiatric examination.  All necessary tests should be conducted. 

(a) The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-V, and if he meets such criteria, whether PTSD can be related to the claimed in-service stressor(s) reported by the Veteran. 

(b) The examiner should also provide an opinion as to whether the Veteran's claimed in-service stressor(s) is/are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed in-service stressor(s), considering the lay evidence of record regarding the Veteran's fear of further booby traps being set by Japanese troops, attacks by head hunters and Japanese soldiers that were hiding in the jungle, and the Japanese troops in Nanking during their surrender. 

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder had its onset during active service or is related to any in-service disease or injury, considering the lay evidence of record regarding the Veteran being fearful of the Japanese troops and head hunters in the jungle, as well as the jungle wildlife (i.e., rats, leeches, and Bengal tigers), being forced to evacuate a hut that he was occupying once they determined that a booby trap had been set underneath the hut, being aboard a plane when an engine failed and everyone onboard was instructed to put their parachutes on in order to evacuate the plane, being directed to assist with the Japanese surrender and being ordered not to travel without being armed and being surrounded by Japanese, and experiencing a burning skin rash from his uniform being cleaned with aviation fuel. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled VA examination, as well as any communications with the Veteran or his family members as to his ability to attend any scheduled VA examination or requests to reschedule the same.

3. Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, considering the amended regulations governing service connection for PTSD and any additional evidence of record.  If the claim remains denied, provide the Veteran with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



